Spear, J.
This is a complaint against the defendant for having in his possession a certain number of short lobsters, and comes up on demurrer. The offense is alleged to have been committed at Swans Island in the County of Hancock. The complaint was before the Police Court of the City of Rockland, and is now pending in the Supreme Court in the County of Knox.
Objection is raised to the jurisdiction of the court in Knox County. We think it valid. R. S., Chap. 45, Sec. 34, provides that the several municipal and police courts have jurisdiction under the seventeen preceding sections, and further, that “any warrant issued by any such court shall cover offences occurring in the county where such court is established, or in any adjoining county.”
*87The offense for the unlawful possession of short lobsters is found in Sec. 35, of Chap. 45. The jurisdiction of a coürt in criminal matters is confined to offenses committed in the county unless a special statute extends it beyond. The special provisions in this chapter, extending jurisdiction, apply to the seventeen sections preceding section 34, but do not apply to section 35.
It is accordingly apparent upon the face of the papers that the ■court in Knox County has no jurisdiction.

Demurrer sustained.